Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-7, 10-15, and 18-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Claims 1-2, 4-7, 10-15, and 18-25 are allowable over the prior art of record because the prior art of record does not teach or suggest the entire combination of elements of the system set forth including a collapsed system width that is less than an expanded system width, wherein two portions of the collapsible trailer frame are configured to telescope toward or away from one another, wherein the collapsed system width and the expanded system width are measured between widest points of the system.
	Mc Vaugh (U.S. Patent No. 5,895,197) is the closest prior art.  Mc Vaugh would appear to teach or suggest a collapsible system.  However, it is the lifting mechanism 14 (see Figure 5) of Mc Vaugh which is collapsible.  This lifting system 14 is mounted on a trailer 10 (see Figure 5).  Trailer 10 is not a collapsible trailer.  As such, and this reference alone or in combination does not teach or suggest as system including a collapsed system width that is less than an expanded system width, wherein two portions of the collapsible trailer frame are configured to telescope toward or away from one another, wherein the collapsed system width and the expanded system width are measured between widest points of the system as advanced above and such do not provide the necessary motivation, absent applicant's specification, for modifying the system in the manner required by the claims.	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM ARAUZ RIVERA whose telephone number is (571)272-6953.  The examiner can normally be reached on Monday to Friday 9:00 AM to 8:00 PM MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A. RIVERA/Primary Examiner, Art Unit 3654